PER CURIAM.
This is an appeal from an order of the superior court, made after final judgment, denying defendants’ motion to strike out plaintiff’s cost bill, amounting to only $65.45. The only ground of the motion was that the memorandum of the items of costs, though properly verified and filed with the clerk, was not served on the defendants within the time prescribed by section 1033 of the Code of Civil Procedure. As the whole amount of costs claimed by plaintiff was less than $300, this court has no jurisdiction of the appeal: Fairbanks v. Lampkin, 99 Cal. 429, 34 Pac. 101. Therefore the appeal is dismissed.